Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               January 25, 2019

The Court of Appeals hereby passes the following order:

A19A1241. NIEKILETTA MCLOUGHLIN v. ROBERT MCLOUGHLIN.

      The parties were divorced pursuant to a final judgment and divorce decree
entered on October 18, 2018. In a separate order, dated October 22, 2018, the trial
court addressed the issue of attorney fees. Niekiletta McLoughlin (the “Wife”) then
filed both a notice of appeal and an application for discretionary appeal seeking to
appeal the trial court’s October 22 order on attorney fees. We granted the Wife’s
application. See Case No. A19D0190 (granted Dec. 17, 2018). In the meantime, the
Wife’s appeal was docketed in Case No. A19A0970 pursuant to her notice of appeal.
      Following the grant of her application for discretionary appeal, the Wife filed
a second notice of appeal on December 17, 2018, which has been docketed as the
instance case, Case No. A19A1241. Because this case is duplicative of Case No.
A19A0970, it is hereby DISMISSED as superfluous.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/25/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.